VOTO DISIDENTE DEL
JUEZ ASOCIADO SEÑOR ALDREY
La prueba demuestra, a mi juicio que la demandada está ocupando el lote de terreno a qne se refiere la demanda porque la posesión del mismo le fué dada por el ingeniero don Enrique Castro con el conocimiento y el consentimiento de la demandante, qnien dispuso que en ese acto estuviese pre-sente un empleado suyo, quien presenció tal entrega. Si después la demandante se arrepintió de haber consentido en que ese terreno, que había tenido en arrendamiento del Pueblo de Puerto Pico, fuese entregado a la demandada, es cuestión que no puede afectar a este procedimiento.
La demandante no declaró en el juicio y el único testigo que presentó en él no contradice la prueba de la demandada en cuanto al consentimiento a que hemos hecho referencia.
La sentencia apelada debió ser revocada y absolverse a la demandada.